Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Preliminary Amendment
Applicant submitted a preliminary amendment on 08-19-2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.
Applicant Arguments
Applicant asserts that Tripuraneni does not disclose “obtain[ing] text recognition data returned from a text recognition process applied to an image of the source document”.
Applicant further asserts that Tripuraneni does not disclose “defin[ing] text lines based on the recognition data”.
Examiner Responses
Regarding Argument 1, the Examiner respectfully disagrees. In the provided remarks, Applicant states that text recognition data is output from a text recognition process. Further, the text recognition data is subsequently used to perform an action which, in the present invention, is to define text lines. Referencing now the disclosure of the cited prior arts, Triburaneni describes in Col. 9, a text recognition platform receiving a document image and performing a variety of processes designed to facilitate identification of the image data. This includes preprocessing the image to obtain regions of interest (Col. 9/10), cropping relevant regions (Col. 11), and finally, processing the input image data using an OCR (Col. 12;59-67). Specifically, in Col. 13, Triburaneni teaches that in this way the text recognition platform may perform a variety of actions based on the recognized text. The text recognition process is summarized in Fig. 4 of the disclosure, and the Examiner interprets the produced output to read on the “text recognition data” described in the amended claim and thus, maintains the rejection.
Regarding Argument 2, the Examiner finds the remarks to be persuasive. While Triburaneni describes producing text recognition data to perform a variety of actions, these actions do not include utilizing OCR data to define text lines in the document. Therefore, the rejection has been withdrawn. However, in light of the amendments, a new 103 rejection has been issued with Tripuraneni in view of Nakamura. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8, 9, 11-14, 18, and 19 are rejected under 35 U.S.C. 102(a)(l) as being anticipated by Tripuraneni (US Patent Pub. No. 10,095,925 B1) in view of Nakamura (US Patent Application Pub. No. 2010/0135578 A1). 
Regarding claim 1, Tripuraneni teaches a computing device for extracting target data from a source document, the computing device comprising: a memory storing target data extraction rules (330, Col. 7:37-43; Tripuraneni teaches device memory which includes RAM, ROM, and/or dynamic or static storage device that stores information and/or instructions); a processor connected with the memory (320, Col. 7:42-43; Tripuraneni teaches a processor configured to carry out the instructions stored by the memory), the processor configured to: obtain text recognition data returned from a text recognition process applied to an image of the source document (225, 410 – 440, Col. 12:59-67, Col. 13:57-60; Tripuraneni teaches applying different text recognition processes to an input document to obtain different text recognition data), the text recognition data indicating locations of text structures in the source document (225, 420, Col. 9:35-45,Tripuraneni teaches a process of identifying text locations within a document by performing one or more computer vision techniques); identify a reference string from the text recognition data (225, Col. 11:10-25, Col. 13:1-5; Tripuraneni teaches providing the OCR model with obtained text recognition data indicating location and type of expected string data); and select a subset of the text lines based on a location of the reference string and the target data extraction rules ( Col. 11:15-25, Col. 13:1-5; Tripuraneni teaches segmenting an area of interest using previously compiled reference data). 
	Tripuraneni does not teach using the OCR data to subsequently identify text lines contained in the image region.
	Nakamura is also in the field of character line recognition. Nakamura teaches the device configured to: obtain text recognition data returned from a text recognition process applied to an image of the source document (11, para. [0051]; Nakamura teaches initially scanning and converting an input image into an OCR character line which is subsequently stored in the image memory); define text lines based on the text recognition data (13b, 13d, S2, para. [0055] [0056], Nakamura teaches performing line segmentation for the OCR character line to detect upper and lower edges); and output the subset of the text lines as the target data (14, para. [0049]; Nakamura teaches a character output section for the target data).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tripuraneni by incorporating the post OCR line detection as taught by Nakamura, to make the invention that generates text recognition data for an input document (Tripuraneni) and generates segmented line data using the character information; thus, one of ordinary skilled in the art would be motivated to combine the references since this would improve the reliability of the character line recognition, especially the recognition result of the character line on the whole (Nakamura, para. [0007]). 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 2, Tripuraneni in view of Nakamura teaches the text recognition device, wherein the processor is configured to: obtain the image of the source document (225, 410, Col. 8, lines 45 - 55, Tripuraneni teaches a text recognition platform which receives image data representing a document); and apply an optical character recognition process to the image to obtain the text recognition data (Col. 11:15-23, Col.12:41- 55, Tripuraneni teaches performing OCR on the text document to obtain relevant data). 
Regarding claim 3, Tripuraneni in view of Nakamura teaches the text recognition device, wherein the processor is further configured, prior to applying the optical character recognition process to the image, to: detect superfluous features of the source document, and remove the superfluous features of the source document (Tripuraneni teaches cropping the segment of interest to obtain a portion of the image data; as such, processing resources are focused only on the segmented image data which obviates the need to run OCR on the entirety of the document).
Regarding claim 4, Tripuraneni in view of Nakamura teaches the text recognition device, wherein the processor is configured, to define the text lines, to: select, from the text recognition data, a leading word; determine if any additional words defined in the text recognition data satisfy a same-line condition; and define a bounding box for the text line, the bounding box surrounding the additional words satisfying the same line condition (Col. 10: 40-60; Tripuraneni teaches the platform which identifies edges within a document and thereby infers a bounding rectangle that includes one or more lines detected within the image data).
Regarding claim 8, Tripuraneni in view of Nakamura teaches the text recognition device, wherein the processor is configured, to identify the reference string, to: identify a word in the text recognition data matching predefined regular expression as a potential reference string (Col. 13, lines 1-10, Tripuraneni teaches identifying expected text within a document by searching for a predetermined format); and verify the potential reference string against a predetermined list of valid reference strings (150, Col. 4:20-35; Tripuraneni teaches the use of previously compiled validation data to verify that the text obtained from the OCR process is accurate).
Regarding claim 9, Tripuraneni in view of Nakamura teaches the text recognition device, wherein the reference string is a ZIP code, and wherein the target data is a postal address (Col. 4, lines 5 -18, lines 20- 35, Tripuraneni teaches the recognition platform wherein the text of interest may be a street address; which is verified by searching the text or a portion thereof within a database; since a portion of a street address includes a ZIP code, the Examiner interprets that the ZIP code may reasonably serve as the reference string used to verify the address which in turn reads on the claim).
Regarding claim 11, Tripuraneni in view of Nakamura teaches a method for extracting target data from a source document, the method comprising: obtaining text recognition data returned from a text recognition process applied to an image of the source document (225, 410 – 440, Col. 12:59-67, Col. 13:57-60; Tripuraneni teaches applying different text recognition processes to an input document to obtain different text recognition data), the text recognition data indicating locations of text structures in the source document (225, 420, Col. 9:35-45,Tripuraneni teaches a process of identifying text locations within a document by performing one or more computer vision techniques); identifying a reference string from the text recognition data (225, Col. 11:10-25, Col. 13:1-5; Tripuraneni teaches providing the OCR model with obtained text recognition data indicating location and type of expected string data); and selecting a subset of the text lines based on a location of the reference string and the target data extraction rules ( Col. 11:15-25, Col. 13:1-5; Tripuraneni teaches segmenting an area of interest using previously compiled reference data). 
	Tripuraneni does not teach using the OCR data to subsequently identify text lines contained in the image region.
	Nakamura is also in the field of character line recognition. Nakamura teaches the method designed to: obtain text recognition data returned from a text recognition process applied to an image of the source document (11, para. [0051]; Nakamura teaches initially scanning and converting an input image into an OCR character line which is subsequently stored in the image memory); define text lines based on the text recognition data (13b, 13d, para. [0055], Nakamura teaches performing line segmentation for the OCR character line to detect upper and lower edges); and output the subset of the text lines as the target data (14, para. [0049]; Nakamura teaches a character output section for the target data).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tripuraneni by incorporating the post OCR line detection as taught by Nakamura, to make the invention that generates text recognition data for an input document (Tripuraneni) and generates segmented line data using the character information; thus, one of ordinary skilled in the art would be motivated to combine the references since this would improve the reliability of the character line recognition, especially the recognition result of the character line on the whole (Nakamura, para. [0007]). 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 12, Tripuraneni in view of Nakamura teaches the text recognition method, further comprising: obtaining the image of the source document (225, 410, Col. 8:45-55; Tripuraneni teaches a text recognition platform which receives image data representing a document); and applying an optical character recognition process to the image to obtain the text recognition data (Col. 11:15-23, Col.12:41-55, Tripuraneni teaches performing OCR on the text document to obtain relevant data).
Regarding claim 13, Tripuraneni in view of Nakamura teaches the text recognition method, further comprising, prior to applying the optical character recognition process to the image, to: detecting superfluous features of the source document, and removing the superfluous features of the source document (Tripuraneni teaches cropping the segment of interest to obtain a portion of the image data; as such, processing resources are focused only on the segmented image data which obviates the need to run OCR on the entirety of the document).
Regarding claim 18, Tripuraneni in view of Nakamura teaches the text recognition method, wherein identifying the reference string comprises: identifying a word in the text recognition data matching a predefined regular expression as a potential reference string (Col. 13:1-10; Tripuraneni teaches identifying expected text within a document by searching for a predetermined format); and verifying the potential reference string against a predetermined list of valid reference strings (150, Col. 4:20-35; Tripuraneni teaches the use of previously compiled validation data to verify that the text obtained from the OCR process is accurate).
Regarding claim 19, Tripuraneni in view of Nakamura teaches the text recognition method, wherein the reference string is a ZIP code, and wherein the target data is a postal address (Col. 4:5-18:20- 35; Tripuraneni teaches the recognition platform wherein the text of interest may be a street address; which is verified by searching the text or a portion thereof within a database; since a portion of a street address includes a ZIP code, the Examiner interprets that the ZIP code may reasonably serve as the reference string used to verify the address which in turn reads on the claim).
Claims 5 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tripuraneni (US Patent Pub. No. 10,095,825 B1) in view of Nakamura (US Patent Application Pub. No. 2010/0135578 A1) and further in view of Epshtein (US Pub. No. 2009/0285482 A1).
Regarding claims 5 and 15, Tripuraneni in view of Nakamura teaches the device and method which draws bounding boxes around lines recognized within a text image.
	Tripuraneni in view of Nakamura does not teach the line extraction method which by requiring that words meet specified line conditions.
	Epshtein is also in the field of text recognition. Epshtein teaches the device and method, wherein the same-line condition is based on one or more of: a distance between words; a character height comparison, a word orientation, and a word alignment (115, para. [0034], Epshtein teaches the device that identifies text lines by determining if identified letters have similar height widths or similar space between identified words).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tripuraneni in view of Nakamura by incorporating the set of requisite line conditions that is taught by Epshtein, to make the invention that recognizes text in an image and calculates line identifying bounding boxes (Tripuraneni/Nakamura) by insuring they meet a certain set of same-line conditions (Epshtein); thus, one of ordinary skilled in the art would be motivated to combine the references since this would reduce false detection thereby increasing the efficiency of subsequent OCR processes (para. [0001] [0004]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Claims 6, 7, 10, 16, 17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tripuraneni (US Patent Pub. No. 10,095,825 B1) in view of Nakamura (US Patent Application Pub. No. 2010/0135578 A1) and further in view of Hoyos (US Pub. No. 2002/0037097 A1).
Regarding claims 6 and 16, Tripuraneni in view of Nakamura teaches the device and method which draws bounding boxes around lines recognized within a text image.
	Tripuraneni in view of Nakamura does not teach the line extraction device which relies on identifying barcode data.
	Hoyos is also in the field of automatic text recognition. Hoyos teaches the device and method, wherein the processor is further configured to: obtain barcode data representing a location of a barcode (114, 510, para. [0012] [0127], Hoyos teaches the device which groups image data by objects of various types which are identified using bounding boxes in an image); based on the barcode data, identify an approximate location of the reference string (para. [0007]; Hoyos teaches searching connected segments proximate to the detected barcode to determine whether the connected segments form a portion of a text string), and select a searching subset of text lines within a threshold distance of the approximate location of the reference string (512, para. [0007] [0101], Hoyos teaches finding associated lines and conducting a table search to the detected connected segments); wherein the reference string is identified in one of the text lines in the searching subset (818, para. [0144], Hoyos teaches identifying portions of text in the image that contain zip code, address, or relevant information which are then compared to entries in a database).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tripuraneni in view of Nakamura by incorporating the barcode detecting device as taught by Hoyos, to make the invention that recognizes text in an image and draws line identifying bounding boxes (Tripuraneni/Nakamura) and utilizes detected barcodes as reference locations for relevant information (Hoyos); thus, one of ordinary skilled in the art would be motivated to combine the references since this would increase recognition efficiency and provide a means for matching and authentication (Hoyos, para. [0003] [0004]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claims 7 and 17, Tripuraneni in view of Nakamura teaches the device and method which draws bounding boxes around lines recognized within a text image.
	Tripuraneni in view of Nakamura does not teach the device which verifies target data using a barcode as a reference location.
	Hoyos is in the same field of art and teaches the text recognition system which relies on proximity locators using barcodes as a reference. Hoyos further teaches the device and method, wherein the processor is further configured to: obtain barcode data representing a location of a barcode; and based on the barcode data, verify the target data based on a relative spatial relationship between the barcode and subset of the text lines (814, para. [0141], Hoyos teaches determining the layout of a document by matching a detected barcode with proximate connected segments).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tripuraneni in view of Nakamura by incorporating the barcode detecting device as taught by Hoyos, to make the invention that recognizes text in an image and draws line identifying bounding boxes (Tripuraneni/Nakamura) and utilizes detected barcodes as reference locations for information (Hoyos); thus, one of ordinary skilled in the art would be motivated to combine the references since this would increase recognition efficiency and provide a means for matching and authentication (Hoyos, para. [0003] [0004]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claims 10 and 20, Tripuraneni in view of Nakamura teaches the text recognition device and method which selects subset of text lines representing the postal address. Tripuraneni in view of Nakamura  further teaches the device, wherein the processor is configured to select, as part of the subset, the text line containing the zip code Col. 4: 5-18:20-35; Tripuraneni teaches the recognition platform wherein the text of interest may be a street address; which is verified by searching the text or a portion thereof within a database; since a portion of a street address includes a ZIP code, the Examiner interprets that the ZIP code may reasonably serve as the reference string used to verify the address which in turn reads on the claim).
	Tripuraneni in view of Nakamura does not teach selecting a subset of text lines by subjecting the region to a specific set of matching conditions.
	Hoyos is also in the field of automatic text recognition. Hoyos teaches the device and method, wherein the processor is configured to: select, as part of the subset, text lines in a block within a threshold distance of a reference object (para. [0007]; Hoyos teaches searching connected segments proximate to the detected barcode to determine whether the connected segments form a portion of a text string); discard text lines failing font homogeneity and alignment conditions and discard text lines failing to match a regular expression (512, para. [0064], Hoyos teaches the process of determining line segments by requiring they meet alignment conditions; lines which do not meet the requisite criteria are subsequently not classified).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tripuraneni in view of Nakamura by incorporating the barcode detecting device as taught by Hoyos, to make the invention that recognizes text in an image and draws line identifying bounding boxes (Tripuraneni/Nakamura) and utilizes detected barcodes as reference locations for relevant information (Hoyos); thus, one of ordinary skilled in the art would be motivated to combine the references since this would increase recognition efficiency and provide a means for matching and authentication (Hoyos, para. [0003] [0004]).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure. 
Ahn et al. (US Pub. No. 2011/0063468 Al) teaches a method for obtaining a label image, extracting characters included in the label image and recognizing the extracted characters.
Kannan et al. (US Pub. No. 2015/0040001 Al) teaches a device for capturing an image of a document and selecting a document template based on detected positional information.
Kolton et al. (US Pub. No. 2017 /0337443 Al) teaches a method for capturing an image of a text, selecting a reference model, and recognizing characters in the image using the reference model.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        

/ONEAL R MISTRY/Primary Examiner, Art Unit 2664